 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JEREMY GENE HUNTER,                               No. 2:17-cv-0017-MCE-EFB P
12                       Plaintiff,
13           v.                                         ORDER
14    CITY OF OROVILLE, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding without counsel in this civil rights action. On

18   November 19, 2018, defendants filed a motion for summary judgment. ECF No. 27. Plaintiff has

19   not filed an opposition or a statement of non-opposition to defendants’ motion.

20          Pursuant to Local Rule 230(l), an “[o]pposition, if any, to the granting of the motion shall

21   be served and filed by the responding party not more than twenty-one (21), days after the date of

22   service of the motion.” Id. A responding party’s failure “to file an opposition or to file a

23   statement of no opposition may be deemed a waiver of any opposition to the granting of the

24   motion and may result in the imposition of sanctions.”

25          Furthermore, a party’s failure to comply with any order or with the Local Rules “may be

26   grounds for imposition by the Court of any and all sanctions authorized by statute or Rule or

27   within the inherent power of the Court.” Local Rule 110. The court may recommend that an

28   action be dismissed with or without prejudice, as appropriate, if a party disobeys an order or the
                                                        1
 1   Local Rules. See Ferdik v. Bonzelet, 963 F.2d 1258, 1263 (9th Cir. 1992) (district court did not
 2   abuse discretion in dismissing pro se plaintiff’s complaint for failing to obey an order to re-file an
 3   amended complaint to comply with Federal Rules of Civil Procedure); Carey v. King, 856 F.2d
 4   1439, 1440-41 (9th Cir. 1988) (dismissal for pro se plaintiff’s failure to comply with local rule
 5   regarding notice of change of address affirmed).
 6          Accordingly, it is hereby ORDERED that, within 21 days of the date of this order,
 7   plaintiff shall file either an opposition to the motion for summary judgment or a statement of no
 8   opposition. Failure to comply with this order may result in a recommendation that this action be
 9   dismissed without prejudice.
10   DATED: January 30, 2019.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
